Exhibit 10.3
AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT



    This amendment no. 1 (the “Amendment”) to the Advisory Agreement dated as of
November 1, 2020 (the “Advisory Agreement”) between Pacific Oak Strategic
Opportunity REIT, Inc., a Maryland corporation (the “Company”), and Pacific Oak
Capital Advisors, LLC, a Delaware limited liability company (the “Advisor”), is
entered as of November 12, 2020. Capitalized terms used herein but not defined
shall have the meaning set forth in the Advisory Agreement.


    WHEREAS, Pacific Oak Residential Trust II, Inc. (“PORT II”), an entity in
which the Company has an indirect economic interest, entered into an advisory
agreement (“PORT II Advisory Agreement”) with Pacific Oak Residential Advisors,
LLC (“PORA”), an affiliate of the Advisor;


    WHEREAS, pursuant to the PORT II Advisory Agreement, PORT II has engaged
PORA to act as its external advisor with respect to PORT II’s operations and
assets;


    WHEREAS, the Company and the Advisor desire to amend the terms of Advisory
Agreement in connection with PORT II’s entry into the PORT II Advisory Agreement
with PORA.


    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:


1. Management of PORT II Operations and Assets. Notwithstanding anything to the
contrary in the Advisory Agreement, POCA will not be responsible for managing
the operations or assets of PORT II. PORA will manage the operations and assets
of PORT II pursuant to the PORT II Advisory Agreement. All references to the
power, authority, responsibility and duties of POCA with respect to the Company
in the Advisory Agreement shall be deemed to exclude PORT II, its operations and
its assets.
2. Rebate or Offset of Fees. The Advisor will rebate or offset its fees under
the Advisory Agreement to the extent of the Company’s indirect economic interest
in fees paid by PORT II to PORA (which will be based on the Company’s indirect
ownership in PORT II OP LP, which is the operating partnership of PORT II and
the entity ultimately responsible for PORT II’s administrative expenses).
3. Titles Not to Affect Interpretation. The titles of Sections contained in this
Amendment are for convenience only, and they neither form a part of this
Amendment nor are they to be used in the construction or interpretation hereof.
4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Amendment shall become



--------------------------------------------------------------------------------



binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
Signature page follows.






--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first above written.



                          PACIFIC OAK STRATEGIC OPPORTUNITY REIT, INC.By:/s/
Keith D. HallKeith D. Hall, Chief Executive
Officer                          PACIFIC OAK CAPITAL ADVISORS, LLCBy:Pacific Oak
Holding Group, LLC, sole MemberBy:/s/ Peter McMillan IIIPeter McMillan III,
MemberBy:/s/ Keith D. HallKeith D. Hall, Member




